DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-4 are allowed.
Martin et al. (US 8,590,563 B2) hereinafter Martin discloses a fuel delivery device with jet pump arranged in a reservoir with a cap. Takehashi et al. (US 2014/0254303 A1) discloses a fuel supply device with a filter case with a case cap which forms the receiving chamber. However, Martin nor Takehashi disclose at least, “wherein the snap-fit includes a plurality of engaging portions and a plurality of engaged portions, wherein the plurality of engaged portions mate and engage the plurality of engaging portions, wherein the fuel discharge port of the fuel pump is configured to reach the sealing member coupled to the discharge port connector of the pump case upon engagement of the plurality of engaging portions and the plurality of engaged portions of the snap-fit when the fuel suction port of the fuel pump and the suction port connector of the cap are connected to each other,” as disclosed in claim 1. Claims 2-4 are allowed based on their dependence on an allowed independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747